ORDER
Christopher Watkins appeals his conviction of one count of first degree robbery, RSMo § 569.020, and one count of armed criminal action, RSMo § 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).